Citation Nr: 1315938	
Decision Date: 05/15/13    Archive Date: 05/15/13

DOCKET NO.  01-01 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased evaluation in excess of 20 percent for service-connected chronic low back pain with degenerative disc disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to September 1979; May 1981 to May 1984; and December 1990 to July 1991, including approximately 12 years of inactive service with the United States Army Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2000 rating decision of the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before a Veterans Law Judge (VLJ) via a personal hearing in August 2001.  A copy of the transcript has been associated with the claims file.  In addition, the Veteran testified before a second Veterans Law Judge via videoconference in December 2009.  A copy of the transcript of this hearing has been associated with the claims file.  Because two different VLJs held hearings in this appeal, the following decision will be reviewed and signed by a panel of three VLJs, which includes the VLJs who presided over the August 2001 and December 2009 hearings.  See 38 C.F.R. § 20.707.  In this regard, the Board notes that the Veteran was afforded the opportunity to testify before a third VLJ, who would also participate in deciding his case.  See the September 2012 letter.  As of this date, the Veteran has not responded.  As such, the Board will proceed with the adjudication of this case.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011).  

In November 2001, July 2003, and March 2010, the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.  

In a May 2012 rating decision, the RO granted, effective August 25, 2011, a 20 percent rating for radiculopathy of the left lower extremity and a 10 percent rating for radiculopathy of the right lower extremity, associated with the Veteran's low back disability.  As the Veteran has not appealed this evaluation or the effective date assigned, the issue of a higher and/or earlier evaluation for radiculopathy of the lower extremities is not before the Board. 

A review of the Virtual VA paperless claims processing system reveals VA treatment records dated through January 2012, which were considered by the RO in a May 2012 supplemental statement of the case (SSOC).  


FINDINGS OF FACT

1.  Prior to August 29, 2007, the Veteran's low back disability was manifested by pain and limited range of motion with flexion exceeding 30 degrees.  

2.  As of August 29, 2007, the Veteran's low back disability has been manifested by pain and limited range of motion with flexion of 35 degrees at its worst.  


CONCLUSIONS OF LAW

1.  Prior to August 29, 2007, the criteria for a rating in excess of 20 percent for a low back disability have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5292, 5293, 5295 (2002 & 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243 (2012).

2.  As of August 29, 2007, the criteria for a rating of 40 percent, and no higher, for a low back disability have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002 & 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243 (2012).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  



The Board notes that, with regard to the Veteran's increased rating claim, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir. 2004).  In this regard, the Board notes that a VCAA letter dated August 2003 informed the Veteran of all the elements required by 38 C.F.R. § 3.159(b), as stated above, with regard to establishing entitlement to an increased rating.  A March 2006 letter also provided the Veteran with information on how VA determines and assigns effective dates.  As such, the August 2003 and March 2006 letters satisfied VA's duty to notify.  An additional letter was sent to the Veteran in March 2010.  The Board highlights that although the letters were not provided prior to the first adjudication of the Veteran's increased rating claim, the Veteran has not been prejudiced.  Furthermore, the Board notes that after all notice requirements were met, the Veteran's claim was readjudicated in a supplemental statement of the case (SSOC) dated in May 2012.  Therefore, the purpose of VCAA notice was not frustrated.  See Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); see also Medrano v. Nicholson, 21 Vet. App. 165, 170 (2007). 

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records, VA outpatient treatment records dated through January 2012, and available private treatment records.  The RO also provided the Veteran with VA examinations for his increased rating claim.  Moreover, the Board is satisfied that the RO has substantially complied with the Board's November 2001, July 2003, and March 2010 remand directives as they pertain to the increased rating claim.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran was afforded appropriate VA examinations, most recently in August 2011 and November 2011.  The Veteran's representative argued in July 2012 that the November 2011 VA examination was inadequate.  However, in reviewing the August 2011 and November 2011 examination reports (which were conducted only three months apart) in conjunction with one another, the Board finds that no additional VA examination is warranted.  The Veteran's claims folder and medical history were reviewed and detailed objective findings were reported by the examiners.  The August 2011 VA examiner provided findings in accordance with DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995), as discussed in more detail below.  Therefore, remand for another VA examination is not required.  By letter dated in March 2010, the Veteran was asked to provide releases for his records from First Med of Dothan, P.A.  and at Southern Bone and Joint in Dothan, Alabama.  However, he did not respond.

The Board notes that the Veteran testified at an August 2001 travel board hearing and December 2009 videoconference hearing.  Under 38 C.F.R. § 3.103(c)(2) (2012), it is the responsibility of the hearing officer to explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that the hearing officer has two distinct duties under section 3.103(c)(2).  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id. at 496 (finding that a hearing officer's inquiries relevant to the existence of a current disability and a nexus to service did not equate to explaining to the claimant that these issues were material to substantiating the claim).  Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id. at 496-97.  

Importantly, the Court also observed that the rule of prejudicial error applies in assessing any deficiency with respect to the hearing officer's duties under section 3.103(c).  Id. at 498.  Citing Sanders, 556 U.S. at 407, 410, the Court noted in this regard that the rule of prejudicial error requires a case-by-case determination as to whether the error in question was harmless.  Id.  Thus, in Bryant, 23 Vet. App. at 498-99, the Court concluded that although the hearing officer did not explicitly lay out the material issues of medical nexus and current disability, the "clarity and completeness of the hearing record was intact" and the purpose of section 3.103(c)(2) fulfilled because the record reflected that these issues were developed by VA, including the provision of a VA examination, and there was no indication that the appellant had any additional information to submit.  

Here, with respect to the Veteran's increased rating claim, the outstanding issue is whether the criteria for an increased rating have been satisfied.  At the hearings, the VLJs explained the issue and asked questions regarding the current severity of the Veteran's service-connected back disability.  The VLJs also asked the Veteran questions regarding his current back symptoms and associated functional impairment.  They elicited relevant testimony regarding symptoms that might warrant a higher rating for the service-connected back disability, such as pain, and asked the Veteran where he was treated for his back.   

Any deficiencies in the two Board hearings under section 3.103(c)(2) were harmless.  In this regard, VA has otherwise developed this claim, including obtaining records on the Veteran's behalf and providing VA examinations in accordance with the Board's remand directives, as discussed above with respect to VA's duty to assist under the VCAA.  The VA examination reports directly address the outstanding issues in the claim.  Moreover, the Veteran did not raise any new issues pertaining to his claim at the hearings, and there is no indication of any outstanding evidence that might be submitted.  Id. at 499.  

Thus, given the development undertaken by VA with respect to these claims, and in light of the Veteran's testimony at the hearing, the "clarity and completeness of the hearing record [is] intact" and the purpose of section 3.103(c)(2) to develop the record has been fulfilled.  Id. at 498-99.  Accordingly, the Veteran's right to a Board hearing has been satisfied and no prejudicial error exists with regard to the hearing officer's duties under section 3.103(c)(2).  See id.; see also Sanders, 556 U.S. at 407, 410.

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating her claim.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.  




II.  Decision  

The Veteran contends that he is entitled to an increase evaluation in excess of 20 percent for his service-connected low back disability.  At the August 2001 Board hearing, the Veteran testified that he has daily chronic pain in his back, along with stiffness and muscle spasms.  He stated that the back pain becomes worse when sitting for a prolonged period of time, and he admitted to missing days from work due to the back pain.  During the December 2009 Board hearing, the Veteran again complained of chronic back pain associated with his service-connected low back disability.  He reported having at least one spasm approximately every two weeks, which causes pressure and numbness to radiate down his left hip, left leg, and feet.  He rated the severity of his back pain at a 6 or 7 out of ten in terms of severity.  The Veteran asserts that an increased evaluation is warranted for his service-connected low back disability.  

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  

Although the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

The Veteran bears the burden of presenting and supporting her claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

Under the anti-pyramiding provision of 38 C.F.R. § 4.14, the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  The Court held, in Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes of determining whether the appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with, the symptomatology of the other conditions.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011);  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The Veteran filed his claim for an increased rating in November 1999, from which the present appeal stems regarding the proper rating to be assigned.  During the pendency of this claim, the criteria for rating back disabilities in the VA Schedule for Rating Disabilities were revised effective September 23, 2002, and again effective September 26, 2003.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board may not apply a current regulation prior to its effective date, unless the regulation explicitly provides otherwise.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308 (1991) to the extent it conflicts with the precedents of the United States Supreme Court and the Federal Circuit).  However, the Board is not precluded from applying prior versions of the applicable diagnostic codes under 38 C.F.R. § 4.71a to the period on or after the effective dates of the new diagnostic codes if the prior versions were in effect during the pendency of the appeal, as is the case here.  Therefore, the Board may evaluate the Veteran's service-connected low back disability under the earlier diagnostic codes and the current diagnostic codes, as of their effective dates, in order to determine which version would accord him the highest rating.  

Under the previous criteria, DC 5292 provides for the assignment of a 10 percent evaluation for slight limitation of motion of the lumbar spine.  A 20 percent evaluation is assigned for moderate limitation of motion of the lumbar spine.  A maximum 40 percent evaluation is assigned for severe limitation of motion.  38 C.F.R. § 4.71a (2003).  

Under the old DC 5295, which pertains to lumbosacral strain, a 10 percent rating is assigned for characteristic pain on motion.  38 C.F.R. § 4.71a, DC 5295 (2003).  A 20 percent rating is warranted for muscle spasm on extreme forward bending, or loss of lateral spine motion, unilateral, in standing position.  Id.  A maximum disability rating of 40 percent is assigned for severe lumbosacral strain when there is listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a (2003).  

The words "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2012).  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of the issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6.  Moreover, guidance can be obtained from the amended regulations.  In adopting specific ranges of motion to define what is normal, as discussed below, VA stated that the ranges of motion were based on the American Medical Association Guides to the Evaluation of Permanent Impairment, 2nd ed., (1984), which is the last edition of the Guides that measured range of motion of the spine using a goniometer.  See supplementary information, 67 Fed. Reg. 56,509 (Sept. 4, 2002).  Therefore, even though pre-2003 regulations did not define normal range of motion for the spine, the current definition is based on medical guidelines in existence since 1984.  There is no inconsistency, then, in using the amended regulations pertaining to range of motion of the spine as guidance in rating spine disabilities under the old criteria.  

Under the old DC 5293, mild intervertebral disc syndrome (IDS) warranted a 10 percent evaluation and moderate IDS with recurring attacks a warranted a 20 percent evaluation.  Severe IDS with recurring attacks and intermittent relief warranted a 40 percent evaluation.  A 60 percent evaluation was warranted when there was pronounced IDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief.  38 C.F.R. § 4.71a (2001). 

The regulations regarding IDS were revised effective September 23, 2002.  Under the revised regulations, IDS (preoperatively or postoperatively) is evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 (the combined rating table) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  

Under these revised standards, IDS warrants a 10 percent evaluation when the Veteran has incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent evaluation is warranted when the Veteran has incapacitating episodes having a total duration of a least 2 weeks but less than 4 weeks during the past 12 months. A 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  These criteria are the same in the amendment effective September 26, 2003.  38 C.F.R. § 4.71a (2002-2012). 

Specific to disabilities of the spine, the current rating schedule provides for the evaluation of all spine disabilities under a General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (DC 5243).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  The evaluation of intervertebral disc syndrome will be discussed below.  Under the General Rating Formula:

A 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent evaluation requires forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent evaluation is warranted where unfavorable ankylosis of the entire spine is demonstrated. 

See id.  These criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine.  Id. This is because the criteria "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. 51, 454, 51,455 (August 27, 2003) (Supplementary Information). 

Unfavorable ankylosis is defined, in pertinent part, as "a condition in which the entire thoracolumbar spine is fixed in flexion or extension."  Id., Note (5).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.  

Under DC 5243, intervertebral disc syndrome (pre-operatively or post-operatively) is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25 (2012).  38 C.F.R. § 4.71a, Note (6). 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is warranted if incapacitating episodes have a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent evaluation is warranted if incapacitating episodes have a total duration of at least two weeks but less than four weeks; a 40 percent rating is warranted if the total duration is at least four weeks but less than six weeks; and a 60 percent rating is warranted if the total duration is at least six weeks.  See 38 C.F.R. § 4.71a (DC 5243).  

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a Note (1).  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (2). 



When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Turning to the evidence of record, the Veteran was afforded five VA examinations over the course of this appeal.  In February 2000, the Veteran underwent his first VA examination for his service-connected low back disability.  He complained of chronic low back pain with it being occasionally severe.  He indicated that any physical activity aggravates the pain, and he gets flare-ups approximately once a month, lasting for approximately two weeks.  He admitted to being unable to do anything during the flare-ups, but stated that prescribed medication decreases the pain.  The Veteran admitted to taking Naprosyn and Robaxin to alleviate his service-connected low back pain.  

Upon physical examination testing, the VA examiner noted that the Veteran was unable to bend or lift weights during flare-ups, and he exhibited mild tenderness over the right lower paraspinalis bilaterally.  Range of motion testing reflected forward flexion to 70 degrees, extension to 25 degrees, bilateral lateral flexion to 30 degrees, and bilateral lateral rotation to 30 degrees.  The Veteran expressed pain at 70 degrees of forward flexion, 25 degrees of extension, and 30 degrees of bilateral lateral flexion and bilateral lateral rotation.  X-ray testing results ruled out degenerative joint disease of the lumbar spine, and the VA examiner diagnosed the Veteran with chronic low back pain secondary to degenerative disc disease at L3-L4, paramedian posterior disc herniation at L4-L5 and borderline spinal stenosis at L4-L5.  

In December 2001, the Veteran was afforded his second VA examination for his service-connected low back disability.  He reported a history of constant pain in his lower back ,which worsened with any type of activity, any movement, prolonged lying down, or prolonged sitting.  He admitted to taking Ultram, Robaxin, Daypro, and Elavil for his pain associated with his service-connected back disability.  Additionally, the Veteran informed the VA examiner that he wore a back brace, but did not use any cane or crutches.  

Physical examination testing revealed a normal posture and gait with no use of any ambulatory aids.  There was no tenderness over the lumbosacral spine, and neurological testing was essentially normal without any evidence of focal neurological deficits.  Range of motion testing showed forward flexion to 70 degrees, backward extension to 20 degrees, bilateral lateral flexion to 30 degrees, and bilateral lateral rotation to 30 degrees.  The VA examiner noted that forward flexion to 70 degrees was moderately painful and limited and right lateral movements were more painful, causing a feeling of stretching in the left side of the lower back.  Straight leg raising test bilaterally was to 90 degrees and negative.  Deep tendon reflexes were 1-2+ bilaterally symmetrical, and plantars were deemed "down-going."  The VA examiner concluded that the functional loss due to pain of the thoracolumbar spine was moderate.  Neurological testing was normal without any evidence of any focal neurological deficits, and x-ray testing revealed left paramedian herniated nucleus pulposus at L5-S1 with inferior extrusion.  The VA examiner diagnosed the Veteran with low back pain with left paramedian herniated nucleus pulposus at lumbar-5/sacral-1 without sciatic neuropathy symptoms.  The VA examiner specifically noted that functional loss due to pain in the lower back was moderate.  

The Veteran's third VA examination for his service-connected low back disability was given in August 2007.  He reported to the VA examiner that the pain associated with his service-connected low back disability is continuous and located in the lower back, with occasional radiation to the left thigh and the knee.  The Veteran stated that the pain is made worse by standing, sitting, physical activity, and at bedtime.  He admitted to losing an occasional day at work because of his back and has been on pain medication, muscle relaxants, and non-steriodial anti-inflammatory drugs (NSAIDS) for his back.  He further indicated that he has flare-ups once a month lasting for approximately two weeks.  The Veteran further added that he uses a back brace on occasion, can walk two blocks, and has no problems with activities of daily living.  



Physical examination testing reflected minimal tenderness at the L4-S1 level in the midline with no sciatic nerve tenderness bilaterally nor spasms.  Range of motion testing showed forward flexion to 40 degrees, extension to 20 degrees, right lateral bending to 20 degrees, left lateral bending to 25 degrees, and bilateral lateral rotation to 25 degrees.  Straight leg raising test was positive on the right at 65 degrees and on the left at 60 degrees.  There was no sensory loss on either lower extremity.  Quadriceps strength was 0 to grade 1 bilaterally, dorsiflexion of both ankle and feet was grade 5 bilaterally, plantar flexion on the right was grade 5, and plantar flexion on the left was grade 3-4.  All deep tendon reflexes were +4 except the left ankle jerk which was +2.  The VA examiner noted that after repetitive use, there appeared to be an increased loss of 10 percent in all modalities due to pain as well as the Veteran's fears that he would injure himself.  Magnetic resonance imaging (MRI) test results were consistent with S1 nerve root involvement primarily on the left, which the VA examiner concluded resulted in a moderately severe disability.  

The Veteran was afforded his fourth VA examination for his service-connected low back disability in August 2011.  He reported progressive degeneration of the lumbar spine since the initial injury in 1991.  He described flare-ups with overuse and sometimes flare-ups without known insult.  He admitted to limiting his activity and taking pain medication for flare-ups, only to receive moderate results.  He rated the pain associated with his service-connected low back disability at a 7 out of 10 in terms of severity.  

Physical examination testing revealed localized tenderness or pain to palpation on the paraspinal strain with left-sided spasm.  The VA examiner noted that the spasms caused the Veteran to display an abnormal gait.  Range of motion testing revealed forward flexion to 35 degrees, extension to 10 degrees, right lateral flexion to 10 degrees, left lateral flexion to 15 degrees, and bilateral lateral rotation to 10 degrees.  The VA examiner noted that the Veteran was unable to perform repetitive-use testing with three repetitions due to the onset of spasms.  The VA examiner also indicated that the Veteran has additional limitation in range of motion of the back following repetitive-use testing as well as functional loss.  The VA examiner noted that the contributing factors were less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, and disturbance of locomotion.  Muscle strength testing revealed active movement against some resistance for hip flexion, ankle plantar flexion, ankle dorsiflexion, and great toe extension.  There was active movement against gravity for bilateral knee extension and no muscle atrophy.  Reflex testing was normal (2+) for both knees and both ankles, and sensory testing was normal for the bilateral upper anterior thighs (L2), bilateral thigh/knee (L3/4), lower leg/ankle (L4/L5/S1) and foot/toes (L5).  Straight leg raising test was negative on the right and positive on the left.  The VA examiner also noted the presence of radicular pain due to radiculopathy with mild constant pain of the right lower extremity, moderate constant pain in the left lower extremity, moderate intermittent pain in the right lower extremity, moderate intermittent pain in the left lower extremity, moderate paresthesias and/or dysesthesias of the right lower extremity, moderate paresthesias and/or dysesthesias of the left lower extremity, and mild numbness of the right lower extremity and left lower extremity.  The VA examiner also noted the presence of radiating pain on apprehension testing in posterior left leg with the involvement of the L2/L3/L4 left femoral nerve and the left L4/L5/S1/S2/S3 sciatic nerve.  The VA examiner indicated that the severity of the radiculopathy to be mild on the right and moderate on the left.  The VA examiner did not see any neurologic abnormalities, but noted the presence of intervertebral disc syndrome.  It was noted that over the past 12 months, the total duration of all incapacitating episodes was at least two weeks but less than four weeks.  The VA examiner noted that the Veteran's service-connected back disability impacted his ability to work in that he could not complete laborious tasking with an overall limitation in an ability to labor.  However, he could labor at sedentary task if he is able to move around from time to time.  After x-ray testing, the VA examiner diagnosed the Veteran with lumbar degenerative joint disease and lumbar degenerative disc disease.  

The Veteran was examined by VA a fifth time in November 2011.  He complained of constant sharp pain in his lower back.  He reported flare-ups two to three times a month , which lasted up to 8 days.  Increased activity caused him increased pain.  He was currently employed at the same job since 1991.  He denied any bowel or bladder dysfunction.  He also denied any incapacitating episodes during the past 12 months.  The Veteran had forward flexion to 35 degrees; extension to 0 degrees; right and left lateral bending to 20 degrees; right lateral rotation to 10 degrees; and left lateral rotation to 25 degrees.  He stated that he was fearful of causing himself pain so he abbreviated his range of motion for fear of increasing his discomfort.  All major muscle groups in both lower extremities were 5/5.  The Veteran has a stocking type of hypesthesia in the right lower extremity in no dermatome distribution.  Deep tendon reflexes at the knees were 4+ and at the ankles were 3+.  Testing loss of functioning after repetitive motion was not feasible because of the Veteran's limited motion, noted above.  There was no spasm, swelling, hat, or redness.  There was some tenderness in the lumbosacral area in the midline.  Straight leg raising was positive.  The diagnosis was chronic low back strain.  The examiner stated that the Veteran was experiencing a moderate degree of disability as a result of his low back condition.  Lower extremity electromyelogram was scheduled in December 2011, but the test was incomplete because the Veteran could not tolerate needles sticks.  Lumbar radiculopathy could not be ruled out.

Private and VA outpatient treatment records reflect continuing complaints and treatment for the Veteran's service-connected low back disability.  In October 1998, the Veteran visited his local VA outpatient treatment facility with complaints of chronic back pain.  He reported chronic pain in the left sacroiliac joint area with radiating pain down to the left hip.  Physical examination of the extremities revealed full range of motion with no hot, red, swollen, or tender joints.  Strength testing was 5+ in the upper and lower extremities and straight leg raising test elicited some very mild pain.  He was assessed with chronic back pain in the left sacroiliac joint.  In a July 1999 private treatment record, the Veteran complained of low back pain radiating to the buttocks after moving boxes.  Straight leg lifting caused increased pain.  Physical examination testing revealed pain in the low back on movement of the legs and back, but no pain on palpation.  He exhibited good mass, strength, and tone of lower extremities.  Flexion, abduction, and external rotation were negative; however, straight leg lift testing was noted to cause pain in the low back.  He was assessed with musculoskeletal spasms of the low back.  In November 1999, VA outpatient treatment records report frequent and severe low back pain.  It was noted that the pain was mostly in the lower sacroiliac area.  After physical examination testing, the VA physician diagnosed him with chronic back pains.  The Veteran reported for a follow-up visit at his local VA outpatient treatment facility in June 2000, following a March 2000 computed tomography (CT) scan.  The March 2000 CT scan showed mild degenerative disk L3-4, a small left paramedical posterior disk herniation, and borderline spinal stenosis from prominent ligamentum flava L4 and L5.  Physical examination of the Veteran showed mild tenderness of the left sacroiliac joint with no spinal tenderness, nor hot swollen joints.  

In May 2001, the Veteran visited a private physician for a follow-up of his chronic and recurrent low back pain.  In the May 2001 private treatment note, it was reported that the Veteran was last seen in April 2001, and treated with Naprosyn and Skelaxin for pain.  The pain resolved; however, it returned after lifting a chair.  The Veteran described the pain as a sharp, stabbing pain with no involvement of the legs.  After physical examination testing, he was assessed with chronic low back pain with no involvement of the legs.  Private MRI testing conducted in May 2003 revealed degenerative disc disease at L3-4 and L4-5 consistent with the Veteran's complaints of low back pain.  In August 2006, the Veteran returned to his local VA outpatient treatment facility with complaints of chronic back pain since 1991.  He admitted that the pain was worse and bothers his neck as well.  He described the pain as an ache with a muscle spasm, which is worsened by lifting.  He denied any radiation associated with it, but also claimed that the pain in the back of the neck is on both sides and hurts worse when he looks up or down.  After a physical examination, the Veteran was diagnosed with chronic back pain.  In a follow-up treatment note dated October 2006, the Veteran continues to have chronic low back pain for several years.  He described the pain as being located in the lower part of his back and radiating occasionally to the left lower extremity.  He denied any weakness, numbness, bowel, or bladder complaints.  Upon physical examination testing, the VA examiner noted that flexion was within normal limits, extension was normal, and side bending bilaterally was slightly limited.  Bilateral straight-leg raising test in the sitting position was negative, sensory examination testing was intact to light touch, and strength was 5/5 in both lower extremities.  The VA physician also noted that the Veteran's gait was stable without any assistive device.  The VA physician reported no localized tenderness in the lumbosacral spine except for a small area on the L5 region where some mild tenderness was found.  No paraspinal muscle spasm was noted.  He was diagnosed with lumbar spondylosis.  It was recommended that he lift no more than 25 pounds while at work, no repetitive motions, and to take breaks for at least 10 to 15 minutes every two hours while at work.  

In June 2007, the Veteran requested referral to a private bone and joint clinic for his low back pain.  He reported continuing pain at the level of L3-L5.  The private physician noted that x-rays were negative, and the Veteran demonstrated good mass, strength, and tone of the legs.  There was normal sensation, deep tendon reflexes were intact, and external rotation of the hips was negative.  However, straight leg left testing caused increased pain in the low back.  As such, the Veteran was referred to the bone and joint clinic for further evaluation.  According to the June 2007 private medical report from the bone and joint clinic, the Veteran complained of severe spasms of the low back directly over the lumbar spine and radiating up the left mid back, left leg, and almost the knee.  Physical examination testing revealed pain directly over the lumbar spine from L2 to L5 with straight leg lifting causing pain in the left leg at approximately 15 to 20 degrees and in the right leg at approximately 35 degrees.  External rotation of the hip was negative, and x-rays showed straightening of normal curve with maintained disc spaces.  

Based on a careful review of the foregoing evidence, the Board finds that an increased rating in excess of 20 percent is not warranted under the old or current criteria prior to August 29, 2007.  

With regard to the old criteria, under DC 5292 a rating of 40 percent is assigned for severe limitation of motion of the lumbar spine.  The evidence of record does not show severe limitation of motion.  As discussed above, the current rating criteria with regard to range of motion can be used as guidance in determining whether the Veteran's limitation of motion is severe.  Under the General Rating Formula, a 40 percent rating requires limitation of forward flexion to 30 degrees or less, indicating that severe limitation of motion would be one third of normal flexion, which is 90 degrees.  See 38 C.F.R. § 4.71a, Plate V; see also 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (2).  Prior to August 29, 2007, the Veteran's forward flexion well-exceeded 30 degrees.  In fact, as previously stated, at both the February 2000 and December 2001 VA examinations, the Veteran's forward flexion was to 70 degrees.  The February 2000 VA examiner indicated that the Veteran expressed pain at 70 degrees of flexion, and the December 2001 VA examiner also indicated that the Veteran's forward flexion to 70 degrees was "moderately painful."  Under Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011), pain must actually affect some aspect of the normal working movements of the body to constitute functional impairment warranting a potentially higher rating.  Thus, as the Veteran always had more than 50 percent of forward flexion, the Board finds that severe limitation of motion has not been shown.  

Most significantly, no VA examiner or other medical professional who has evaluated the Veteran's low back disability has described it as severe or found that he had severe limitation of motion of the spine.  Rather, the Veteran's low back disability has been characterized as moderate in nature.  As previously mentioned, the December 2001 VA examiner concluded that the functional loss due to pain in his lower back was "moderate."  Thus, a rating in excess of 20 percent, prior to August 29, 2007, is not warranted under DC 5292 for severe limitation of motion of the lumbar spine.  

Under the old DC 5295, a rating of 40 percent is assigned for severe lumbosacral strain when there is listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a (2003).  

A rating of 40 percent under the old DC 5295 is not warranted, prior to August 29, 2007.  The Veteran's low back disability has never been characterized as severe by the examiners and medical professionals who have assessed his low back disability.  Rather, it has been characterized as moderate in severity as noted by the December 2001 VA examiner.  Moreover, the Veteran's subjective complaints are not consistent with his objective pathology.  In this regard, at the February 2000 VA examination, the Veteran described the pain associated with his service-connected low back disability as being severe.  However, the December 2001 VA examiner concluded that the functional loss due to pain of the thoracolumbar spine was moderate.  Moreover, there has been no evidence of listing of the whole spine to the opposite side, positive Goldthwaite's sign, or marked limitation of forward bending in standing position.  As noted above, the Veteran has demonstrated forward flexion to 70 degrees.  He also had normal posture.  And while there was some loss of lateral motion with osteo-arthritic changes or narrowing or irregularity of joint space, there has not been any evidence of abnormal mobility on forced motion.  Accordingly, a 40 percent rating under DC 5295 for a severe lumbosacral strain may not be assigned prior to August 29, 2007.  

Additionally, there has been no evidence of IDS prior to August 29, 2007.  Regardless, severe IDS with recurring attacks and intermittent relief has not been shown; nor did the Veteran have any incapacitating episodes.  Neurological examination was essentially normal prior to August 29, 2007.  For example, on VA examination in December 2001, neurological testing was essentially normal without any evidence of focal neurological deficits.  The VA examiner diagnosed the Veteran with low back pain with left paramedian herniated nucleus pulposus at lumbar-5/sacral-1 without sciatic neuropathy symptoms.  A VA outpatient treatment record dated in October 2006 showed that sensory examination testing was intact to light touch and strength was 5/5 in both lower extremities.  Private treatment records dated in June 2007 also showed good mass, strength, and tone of the legs; normal sensation; and intact deep tendon reflexes.  Therefore, an increased rating is not warranted under DC 5293 and/or 5243.

Furthermore, under the current General Rating Formula, a rating of 40 percent is assigned for limitation of forward flexion to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Ratings in excess of 40 percent under the General Rating Formula require the presence of unfavorable ankylosis.  See 38 C.F.R. § 4.71a.  As discussed above, the Veteran's forward flexion has not been limited to 30 degrees or less prior to August 29, 2007.  Moreover, there is no evidence of record indicating that he has favorable or unfavorable ankylosis of the lumbar spine.  He has consistently demonstrated motion of the spine.  Therefore, a rating in excess of 20 percent is not warranted under the General Rating Formula, prior to August 29, 2007. 

However, giving the benefit of the doubt to the Veteran, as of August 29, 2007, the Board concludes that a 40 percent rating, but no higher, for severe limitation of motion may be assigned under the old DC 5292 for the Veteran's service-connected low back disability.  At the August 2007 VA examination, range of motion testing showed forward flexion to 40 degrees, extension to 20 degrees, right lateral bending to 20 degrees, left lateral bending to 25 degrees, and bilateral lateral rotation to 25 degrees.  Range of motion testing at the August 2011 VA examination showed forward flexion to 35 degrees, extension to 10 degrees, right lateral flexion to 10 degrees, left lateral flexion to 15 degrees, and bilateral lateral rotation to 10 degrees.  In November 2011, the Veteran had forward flexion to 35 degrees; extension to 0 degrees; right and left lateral bending to 20 degrees; right lateral rotation to 10 degrees; and left lateral rotation to 25 degrees.  The August 2007 VA examiner concluded that after repetitive use, there appeared to be an increased loss of "10 percent" in all modalities due to pain, and the Veteran's fear of injuring himself.  The VA examiner also categorized the Veteran's service-connected back disability as "moderately severe."  A 10 percent loss of forward flexion would amount to approximately 36 degrees.  This amount in conjunction with the August 2007 VA examiner's assessment of the back being moderately severe, and the forward flexion of 35 degrees at the August and November 2011 VA examinations is commensurate with severe limitation of lumbar spine motion under DC 5292.  Thus, the benefit of the doubt has been resolved in the Veteran's favor to this limited extent.  38 U.S.C.A. § 5107(b).  

The Board finds that a rating in excess of 40 percent is not warranted as of August 29, 2007 under the old and current rating criteria.  As 40 percent is the maximum evaluation possible under DCs 5292 and 5295, they do not apply.  Additionally, a higher rating is not warranted under DC 5293 or 5243 for intervertebral disc syndrome.  Although the August 2011 VA examiner noted the presence of intervertebral disc syndrome, it was also noted that the Veteran only had incapacitating episodes of a total duration of at least two weeks but less than four weeks.  Such findings only amount to a 20 percent rating.  Thereafter, in November 2011, the Veteran denied any incapacitating episodes during the past 12 months.  



In addition, there was no evidence of pronounced IDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief.  In August 2007, the Veteran did complain of continuous pain and indicated that he has flare-ups once a month lasting for approximately two weeks.  However, physical examination revealed no spasms and there was no sensory loss in either lower extremity.  All deep tendon reflexes were +4 except the left ankle jerk which was +2.  MRI test results were consistent with S1 nerve root involvement primarily on the left, which the VA examiner concluded resulted in a moderately severe disability.  This evidence does not support a finding of pronounced IDS.

Thereafter, VA examinations in August and November 2011 did show worsening neurological symptomatology.  However, effective August 25, 2011, the Veteran was assigned a 20 percent rating for radiculopathy of the left lower extremity and a 10 percent rating for radiculopathy of the right lower extremity, associated with his low back disability that is now rated as 40 percent disabling.  This amounts to a combined rating of 60 percent.  See 38 C.F.R. § 4.25.  In the absence of unfavorable ankylosis of the spine, no higher rating is available under either the old or new rating criteria.  As noted above, the Veteran has consistently demonstrated movement of his spine.  Thus, a higher rating is not warranted under the old or current rating criteria, as of August 29, 2007.  

The Board has also considered whether the Veteran has additional disability of the spine beyond the recorded range of motion measurements, to include due to flare-ups, weakened movement, painful movement, excess fatigability, or incoordination, such as after repetitive use of the spine.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca, 8 Vet. App. at 206-07.  The 40 percent rating assigned as of August 29, 2007, is the highest available for limited motion of the spine under both the old and new criteria.  When the maximum rating for limitation of motion of a joint has already been assigned, a finding of pain on motion cannot result in a higher rating.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  The 20 percent rating assigned prior to August 29, 2007 already compensates the Veteran for functional impairment of the spine.  His range of motion measurements do not exceed the criteria for a 20 percent rating, prior to August 29, 2007, even after repeated use.  The evidence contained in the VA examination reports shows that the Veteran regularly had forward flexion to 70 degrees.  This is so even with consideration of painful motion and other factors.  The VA examiners in February 2000 and December 2001 identified endpoint pain during range of motion testing, but did not indicate that there was additional decreased motion of the lumbar spine based on the painful motion.  Although the evidence does show that the Veteran experiences painful motion and other symptoms, it does not result in a higher rating unless it actually results in additional functional loss.  See Mitchell, 25 Vet. App. at 38-43; DeLuca 8 Vet. App. at 204-7.

The Board notes that the General Rating Formula also provides that neurologic abnormalities associated with disabilities of the spine are to be separately evaluated under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1).  The Board notes that the Veteran is currently service-connected for radiculopathy of the left lower extremity and right lower extremity as secondary to the service-connected low back disability.  See the May 2012 Decision Review Officer (DRO) decision.  However, besides radiculopathy, there is no evidence of any neurologic abnormalities or findings related to the service-connected low back disability.  In both December 2001 and August 2011, the VA examiners found no evidence of any other neurological abnormalities.  In November 2011, the Veteran denied any bowel or bladder dysfunction.  Thus, the medical evidence of record does not show associated objective neurologic abnormalities of bowel and bladder impairment so that a separate neurological disability rating, as it applies to his service-connected back disability is warranted.  

The Board has also considered the Veteran's service-connected back disability in light of Diagnostic Code 5003, for degenerative arthritis.  In this regard, the August 2011 VA examiner diagnosed the Veteran with lumbar degenerative joint disease and lumbar degenerative disc disease.  Under Diagnostic Code 5003, degenerative arthritis, when substantiated by x-rays, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent disability rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent disability rating is warranted with x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  

The Board notes the Veteran is currently assigned 20 and 40 percent evaluations, and Diagnostic Code 5003 does not otherwise assist the Veteran in obtaining a higher evaluation.  Therefore, 38 C.F.R. § 4.71a, Diagnostic Code 5003 is not for application in this case.  

The Board has considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2012); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id. The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).   

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry.  First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.  In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Referral for extraschedular consideration is not warranted.  The Veteran's low back disability is manifested by symptoms and functional impairment expressly addressed by the rating criteria, including arthritis and disc disease, pain, spasms, and limited motion.  See 38 C.F.R. § 4.71a, General Rating Formula (providing, in pertinent part, for ratings based on limited motion and spasms, irrespective of the presence of pain and whether or not it radiates); see also 38 C.F.R. §§ 4.40, 4.45, and 4.59 (providing for at least a compensable rating for painful motion, as well as excess fatigability, weakness, and incoordination).  The Veteran does not have symptoms associated with his low back disability that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  While he has reported numbness of the lower extremities, he has been awarded separate ratings for associated neurologic abnormalities.   

With regard to the Veteran's functional impairment, including an antalgic gait, the use of a back brace, and reported difficulties with prolonged standing and walking, 


bending, and lifting heavy objects, the Board finds that these are expected concomitants of a low back disability.  His symptoms fall within the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45.

Further, the VA examiners have not found the Veteran's low back disability to represent an exceptional or unusual disability picture.  As noted in Thun, the rating criteria are averages and need not account for each individual circumstance in order to be adequate for evaluation purposes.  Rather, the disability must be "exceptional" or "unusual."  The Veteran has not described any functional impairment beyond what would reasonably be contemplated by the rating criteria.  For example, limited and painful motion as well as back spasms would be expected to cause difficulties with walking, bending, and lifting.  The rating criteria reasonably describe the Veteran's low back disability and consequent functional limitations.

Accordingly, a comparison of the Veteran's low back disability and the rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  In the absence of this threshold finding, there is no need to consider the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore referral for extraschedular consideration is not warranted.  See id.  

In summary and for the reasons and bases set forth above, the Board finds that the Veteran is not entitled to an evaluation in excess of 20 percent for his service-connected lumbar spine disability, prior to August 29, 2007, and the benefit-of-the-doubt rule is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  However, the evidence supports a finding that the Veteran's service-connected lumbar spine disability warrants a 40 percent rating, but no higher as of August 29, 2007.  All reasonable doubt has been resolved in the Veteran's favor.  See Gilbert, supra, 1 Vet. App. at 55.  


ORDER

Prior to August 29, 2007, an increased evaluation in excess of 20 percent for a low back disability, also claimed as chronic low back pain with degenerative disc disease, is denied.  
	
An evaluation of 40 percent, but no higher, as of August 29, 2007, for a low back disability, also claimed as chronic low back pain with degenerative disc disease, is granted, subject to the regulations applicable to the payment of monetary benefits.  



	
			
	MARK D. HINDIN	K. OSBORNE
	                Veterans Law Judge                                    Veterans Law Judge
          Board of Veterans' Appeals                        Board of Veterans' Appeals



	                        ____________________________________________
	P.M. DILORENZO
	Veterans Law Judge 
	Board of Veterans' Appeals


Department of Veterans Affairs


